Title: From Thomas Jefferson to Richard Price, 17 July 1789
From: Jefferson, Thomas
To: Price, Richard



Dear Sir
Paris July 17. 1789.

When I wrote my letter of the 12th. I thought Mr. Morgan was returning to England. As I was mistaken in this, it has been obliged  to wait another conveiance. This offers by Ld. Daer. I mentioned in that that temporary checks to the proceedings of the States general would probably happen. In fact, a pretty bold one was then beginning to be executed. Mr. Necker was that very evening dismissed. The next day all the rest of the ministry except Villedeuil and Barentin. Instead of them came in Breteuil, Broglio, Vauguyon, de la Porte, de la Galaisiere, Foulon. This threw the States into a ferment and Paris into open insurrection. The people here attacked with stones a body of German cavalry and drove them off. On the 13th. they forced the prison of St. Lazare, released the prisoners and got some arms. The city committee resolved to embody 48,000 Bourgeois. They asked arms at the invalids and being refused the people forced the place and got here a large supply of arms. They then went to the Bastille and made the same demand. The Governor after hoisting a flag of truce and decoying a hundred or two within the outer drawbridge, hoisted the drawbridge and fired on them. The people without then forced the place, took and beheaded the Governor and Lt. Governor, and here compleated arming themselves. The same day they beheaded the Prevost des marchands, discovered in a treacherous correspondence against them. The Marquis de la Fayette was made commander in chief of the men raised. Repeated addresses from the States, met repeated refusals from the king, instigated by his new ministers and others. But after the decapitations before mentioned, and the taking of the Bastille, he determined (of his own motion as some say) to comply with the desires of the states. He went to them, told them so, asked their guidance, and their interposition to quiet Paris. They sent off a deputation to it. The king ordered away all the troops, received the resignations of Villedeuil, Barentin, Broglio, sent off an Express to Brussels to recall Mr. Necker, and came this day to Paris in procession, having in his coach the most popular characters, the States general walking on foot in two ranks on each side of it, and the Marquis de la Fayette on horseback at their head. There were probably 60, or 80,000 armed Bourgeois lining the streets thro’ which he was to pass. To-day or tomorrow the residue of his new ministers are to retire, and probably they will think it prudent to get out of the way for a while. The power of the States is now I think out of all danger. This is the sum of this astonishing train of events, which I add to my former letter just as it is going off; and have the honour to repeat the assurances of sincere esteem with which I am Dr. Sir your most obedt. humble servt,

Th: Jefferson

